DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 18-20 in the reply filed on 11/23/2020 is acknowledged.
Claim(s) 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
one or more gas delivery devices in claim 1, 6, 10, and 18. The Examiner interprets “one or more gas delivery devices” as linked to an aperture and equivalents thereof ([0025]).
a flow generating device in claim 10. The Examiner interprets “a flow generating device” as linked to one or more suitable conveying devices such as one or more fluid valves, one or more pumps or blowers, or a combination thereof and equivalents thereof ([0025]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 18 recites the limitation “one or more gas delivery systems fluidly coupled to the upper and lower gas inlets” in line 15. This renders the claim indefinite because if there is only one gas delivery system, the sole gas delivery system cannot be couple to both the upper gas inlet and the lower gas inlet. For the purpose of examination, the limitation is interpreted as --one or more gas delivery systems fluidly coupled to each of the upper and lower gas inlets--.
Claims 19-20 which depend from claim 18 are similarly rejected.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muphree (US 2018/0126460) in view of Sutcliffe (US 2017/0120330).
Regarding claims 1 and 12, Muphree teaches an system comprising: 
a housing (processing chamber 2102) defining a chamber (Fig 21. and [0309]);
a build platform (platform 2112) disposed in a lower portion of the chamber at a first elevation with respect to the chamber (fig 21; [0309]);
a lower gas inlet (outlet port 2124) disposed proximate an upstream end portion of the chamber and configured to supply a lower gas flow, wherein the lower gas inlet is disposed at a second elevation with respect to the chamber (fig 21; [0313]);
one or more gas delivery devices (adjustable valves and one or more openings (e.g., slit(s)) (e.g., 2140)) coupled to the lower gas inlet and configured to regulate one or more flow characteristics of the lower gas flow (the gas flows through one or more openings within the wall; the size of one or more openings is adjustable (e.g., able to be made larger and/or smaller); the adjusting can change a flow of the gas entering the outlet portion; the adjusting can be accomplished using, for example, one or more adjustable valves) (fig 21; [0313]); and
a gas outlet (outlet port 2118) disposed in a downstream end portion of the chamber, wherein the gas outlet is configured to discharge the lower gas flow from the chamber (fig 21; [0313]).
Fig 21 shows that the first elevation of the build platform (platform 2112) is disposed lower than the second elevation of the lower gas inlet (outlet port 2124) (Fig 21).
Muphree does not specify a contoured surface extending between the lower gas inlet and the build platform and configured to direct the lower gas flow from the second elevation to the first elevation, wherein the contoured surface discharges the lower gas flow in a direction substantially parallel to the build platform. 
However, in the same field of endeavor, flow devices for additive manufacturing devices, Sutcliffe teaches a flow device comprising a body having a Coanda surface and a passageway connectable to a pressurized gas source, the passageway having an opening located adjacent to the Coanda surface to, in use, direct a jet of gas over the Coanda surface, wherein a space adjacent the Coanda surface is in fluid communication with the build chamber such that gas drawn into and/or propelled from the space causes gas flow through the build chamber ([0005]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Muphree by including a Coanda surface as taught by Sutcliffe and placing it between a gas inlet and the build platform such that gas drawn into and/or propelled from the space causes gas flow through the build chamber, which may generate a more uniform gas flow, reducing variation in properties of a build across the build chamber (See Sutcliffe, [0005] and [0006]).
Regarding claims 2-5, 7, and 9, as applied to claim 1, the combination does not specify a concave portion, a convex portion, the radius of the curvature of the concave portion, the radius of the curvature of the convex portion, nor an additional contoured surface as instantly claimed.
However, Murphee further teaches that the gas inlet portion comprises at least one baffle having at least one surface that is (e.g., substantially) non parallel to the exposed surface of the platform ([0033]). The flow of gas over the target surface is substantially in accordance with a first directional component, wherein the at least one baffle is configured to increase a second directional component of the flow of gas within the gas inlet portion, wherein the second directional component is (e.g., substantially) non-parallel with the first directional component ([0033]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by changing the shape of the baffles as taught by 
Regarding claim 6, as applied to claim 1, in an embodiment, Muphree further teaches an upper gas inlet (inlet portion 840) disposed in an upper portion of the chamber and configured to supply an upper gas flow in the direction substantially parallel to the build platform (fig 8 and [0259]). Murphree also teaches one or more gas delivery devices (pump 835 of recycling mechanism) coupled to the lower inlet (inlet portion 842) and configured to regulate one or more flow characteristics of the lower and upper gas flows (fig 8; [0269]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Muphree to include the (upper) inlet portion and the pump taught by an embodiment in order to supply gas to the upper part of the chamber and to control the glass flow rate ([0269]).
Although Muphree does not specify that the pump 835 is connected to the (upper) inlet portion 840, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the pump 835 connected to (lower) inlet portion 842 in order to connect a pump to the (upper) inlet portion 840, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claim 8, as applied to claim 7, although the combination does not specify wherein the lower gas inlet is defined within a rear wall of the housing that is oriented cross-wise to the bottom wall, such that the lower gas inlet is oriented cross-wise to the channel outlet, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to 
Regarding claims 18-19,  Muphree teaches an system comprising 
a housing (processing chamber 2102) defining a chamber (fig 21 and [0309]);
a build platform (platform 2112) disposed in a lower portion of the chamber at a first elevation with respect to the chamber (fig 21; [0309]);
a lower gas inlet (outlet port 2124) positioned a distance above or below the build platform in an upstream end portion of the chamber, wherein the lower gas inlet is configured to supply a lower gas flow (fig 21; [0313]); and
a gas outlet (outlet port 2118) disposed in a second side wall of the chamber , opposing the first side wall, wherein the gas outlet is configured to discharge the lower and upper gas flows from the chamber (fig 21; [0313]).
In an embodiment, Muphree further teaches an upper gas inlet (inlet portion 840) disposed in a first side wall of an upper portion of the chamber and configured to supply an upper gas flow in the direction substantially parallel to the build platform (fig 8 and [0259]). Murphree also teaches one or more gas delivery devices (pump 835 of recycling mechanism) coupled to the lower inlet (inlet portion 842) and configured to regulate one or more flow characteristics of the lower and upper gas flows (fig 8; [0269]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Muphree to include the (upper) inlet portion and the pump taught by an embodiment in order to supply gas to the upper part of the chamber and to control the glass flow rate ([0269]).
Although Muphree does not specify that the pump 835 is connected to the (upper) inlet portion 840, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the pump 835 connected to (lower) inlet portion 842 in order to connect a pump to the (upper) inlet portion 840, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Muphree does not specify a contoured surface extending tangentially between the lower gas inlet and the build platform and configured to direct the lower gas flow from the lower gas inlet toward the build platform, wherein the lower gas flow is configured to flow along the contoured surface and discharge from the contoured surface in a direction substantially parallel to the build platform nor wherein the lower gas flow is directed along the contoured surface via a Coanda effect.
However, in the same field of endeavor, flow devices for additive manufacturing devices, Sutcliffe teaches a flow device comprising a body having a Coanda surface and a passageway connectable to a pressurized gas source, the passageway having an opening located adjacent to the Coanda surface to, in use, direct a jet of gas over the Coanda surface, wherein a space adjacent the Coanda surface is in fluid communication with the build chamber such that gas drawn into and/or propelled from the space causes gas flow through the build chamber ([0005]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Muphree by including a Coanda surface as taught by Sutcliffe and placing it between a gas inlet and the build platform such that gas drawn into and/or propelled from the space causes gas flow through the build chamber, which may generate a more uniform gas flow, reducing variation in properties of a build across the build chamber (See Sutcliffe, [0005] and [0006]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muphree (US 2018/0126460) in view of Sutcliffe (US 2017/0120330), as applied to claim 1, and in further view of KR-101760832-B1 (translation provided - hereinafter referred to as D3).
Regarding claims 10-11, as applied to claim 1, Muphree further teaches a system comprising:
a sensor in fluid communication with the lower gas flow (the filtering mechanism may include one or more sensors (e.g. optical, pressure); the sensors may detect incoming gas into the filtering mechanism) ([0269]).
a flow generating device of the one or more gas delivery devices (pump 835), wherein the flow generating device is configured to generate the lower gas flow (the pump may be coupled to a variable frequency drive; the variable frequency drive may allow controlling the gas flow rate from the pump (e.g., into the enclosure)) ([0269]); and 
a controller comprising a processor and a memory, wherein the processor is communicatively coupled to the sensor and the flow generating device, wherein the processor is configured to receive feedback from the sensor indicative of a flow parameter of the lower gas flow (the 3D printing system comprises a processor; the processor may be a processing unit; the processor may be programmed to implement methods of the disclosure; the controller may control at least one component of the systems and/or apparatuses; the computer system 400 can control (e.g., direct, monitor, and/or regulate) various features of printing methods, apparatuses and systems including the process parameters; the computer may be coupled to one or more sensors, valves, switches, motors, pumps, scanners, optical components, or any combination thereof) ([0220]).
The combination does not specify wherein the processor is configured to adjust an operational speed of the flow generating device when the flow parameter deviates from a target parameter by a predetermined threshold amount, and wherein the flow parameter comprises a flow rate of the lower gas flow, a flow velocity of the lower gas flow, a temperature of the lower gas flow, a composition of the lower gas flow, or a combination thereof.
However, in the same field of endeavor, 3D printers, D3 teaches a 3D printer comprising a controller configured to maintain a cooling temperature (parameter being temperature of the lower gas 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by incorporating the processor taught by D3 since 
the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One of ordinary skill in the art would have been motivated in order to maintain a constant temperature of the gas flow.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muphree (US 2018/0126460) in view of Sutcliffe (US 2017/0120330), as applied to claim 18, and in further view of Stuck (US 4,486,470).
Regarding claim 20, as applied to claim 18, the combination does not specify wherein the contoured surface comprises a concave portion disposed upstream of a convex portion, wherein an intermediate portion of the contoured surface extends tangentially between the concave portion and the convex portion at an angle relative to the build platform.
However, in the same field of endeavor, devices using the Coanda Effect, Stuck teaches an apparatus comprising a chamber 12 enclosed by a housing 22 in which one side thereof is a curved surface 30 forming a Coanda surface (fig 1; col 4, lns 64-68). The curvature may be designed to meet the requirements of any individual application (fig 1; col 4, lns 64-68). Fig 1 shoes curved surface 30 having a concave portion disposed upstream of a convex portion with an intermediate portion there between (fig 1).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including the curved surface taught by Stuck that because the Coanda Effect cause the gas or liquid coming out of a jet to travel close to a wall contour (col 3, lns 21-23).
Although the combination does not specify wherein an intermediate portion of the contoured surface extends tangentially between the concave portion and the convex portion at an angle relative to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                              

	/NAHIDA SULTANA/             Primary Examiner, Art Unit 1743